DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/29/2019 has been entered.  Claims 1-17 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "METHOD FOR MANUFACTURING A DISPLAY SUBSTRATE COMPRISING FORMING A PLANARIZATION LAYER HAVING A HYDROPHILIC MATERIAL AND A HYDROPHOBIC MATERIAL MIXED IN A HOST MATERIAL, DISPLAY SUBSTRATE, AND DISPLAY APPARATUS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the method of preparing a display substrate of claim 1, in particular, forming a planarization layer on the pattern layer, the planarization layer comprising a host material and a hydrophilic material and a hydrophobic material mixed in the host material: treating the planarization layer so that the host material reacts with the hydrophilic material to form a hydrophilic polymer, the host material reacts with the hydrophobic material to form a hydrophobic polymer, and the planarization layer being delaminated to form a first sub- planarization layer and a second sub- planarization laver, and cleaning the planarization layer with a cleaning solution that reacts with the hydrophobic polymer to remove at least part of the first sub-planarization layer, wherein the first sub-planarization layer comprises the hydrophobic polymer, and the second sub-planarization layer comprises the hydrophilic polymer.  The closest prior art of Kim et al. (U.S. 2011/0211147) discloses a method of preparing a display substrate (Fig. 5), comprising: forming a pattern layer (52, Fig. 5) on a base substrate (51, Fig. 5); forming a planarization layer (54, Fig. 5) on the pattern layer (52, Fig. 5), the planarization layer comprising a hydrophilic material (material of 80, Fig. 5; page 3, para [0040]) and a hydrophobic material (material of 82, Fig. 5; page 3, para [0040]).  However, Kim . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itou et al. (U.S. 2015/0205159), Choi et al. (U.S. 2015/0029429), Nakazawa et al. (U.S. 2011/0241219), Park et al. (U.S. 2016/0077365), and Palto (U.S. 2009/0268136) disclose a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.